204 F.2d 397
NATIONAL HOMEOPATHIC HOSPITALv.HORD.
No. 11402.
United States Court of Appeals District of Columbia Circuit.
Argued March 16, 1953.
Decided April 9, 1953.

Mr. Cornelius H. Doherty, Washington, D. C., for appellant.
Mr. David G. Bress, Washington, D. C., with whom Messrs. John M. London and Armand Newmyer, Washington, D. C., were on the brief, for appellee. Mr. Alvin L. Newmyer, Washington, D. C., also entered an appearance for appellee.
Before PRETTYMAN, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the plaintiff in an action for damages for the death of a child three days old. The facts are stated in an opinion rendered by Judge Holtzoff, denying defendant's motion for a new trial. Hord v. National Homeopathic Hospital, D.C.1952, 102 F. Supp. 792. The contention principally urged by the defendant-appellant is that the jury should have been instructed to confine its verdict, in the event it found for the plaintiff, to the out-of-pocket expenses actually incurred by the parents. We cannot accept this contention. For the reasons set forth in the opinion of the District Court, damages in a case such as the present may be substantial in amount. Of course, "if in a particular case the verdict is deemed excessive the trial justice or the United States Court of Appeals for the District of Columbia, on appeal of the cause, may order a reduction of the verdict". Section 16-1201, D.C.Code 1951 (relative to suits for wrongful death). But appellant has not asked us to take action of that sort. And the amount of the verdict here ($17,000) is not so extreme as to cause us to act of our own motion.


2
The remaining contentions of the appellant relate chiefly to rulings on points of evidence. None of them appear to us to require discussion here. The evidence of negligence was ample, and the case was properly submitted to the jury.


3
There being no error, the judgment of the District Court will be


4
Affirmed.